By ti-ie Court
:—The 92d section allows the tenant to> apply to enter into the consent rule “ within the term to which the said tenant had notice to appear.” Hence the whole term is given him for this purpose, and a plaintiff cannot be permitted to deprive him of the convenience and benefit of such time, by making his notice to appear on the last day of the term, and serving it the ten days previously thereto. If the service has been ten days prior to the first day of the term, the tenant may be required to appear during that term; otherwise, on or before the first day of the next term. This rule has been repeatedly declared by the court, and more than once after argument.